                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                           AT GREENEVILLE

 CHRISTOPHER ANTHONY WILLIAMS,                                     )
                                                                   )
          Petitioner,                                              )
                                                                   )
 v.                                                                )        No. 2:18-CV-00053-JRG-CRW
                                                                   )
 UNITED STATES OF AMERICA,                                         )
                                                                   )
          Respondent.                                              )

                                          MEMORANDUM OPINION

          This matter is before the Court on Petitioner Christopher Anthony Williams’ Motion to

 Vacate, Set Aside, or Correct Sentence [Doc. 1] and the United States’ Response in Opposition

 [Doc. 2]. For the reasons herein, the Court will deny Mr. Williams’ motion.

                                                 I.     BACKGROUND

          In 2017, Mr. Williams pleaded guilty to conspiring to distribute and to possess with the

 intent to distribute a mixture or substance containing a detectable amount of crack cocaine, in

 violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846. [Plea Agreement, Doc. 15, at 1, No. 2:17-

 CR-00023-JRG; Minute Entry, Doc. 16, No. 2:17-CR-00023-JRG]. In the plea agreement, Mr.

 Williams agreed to a waiver provision, in which he waived his right to collaterally attack his

 sentence under 28 U.S.C. § 2255, with the exception that he could pursue claims for prosecutorial

 misconduct and ineffective assistance of counsel. [Plea Agreement at 8].

          At sentencing, the Court deemed Mr. Williams, based on prior convictions in Tennessee,

 to be a career offender under the Sentencing Guidelines, specifically under USSG § 4B1.1. 1 See



          1
            USSG § 4B1.1 increases a defendants offense level if the defendant is a “career offender.” Under USSG
 § 4B1.1, “[a] defendant is a career offender if (1) the defendant was at least eighteen years old at the time the defendant
 committed the instant offense of conviction; (2) the instant offense of conviction is a felony that is either a crime of



Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 1 of 9 PageID #: 32
 [PSR, Doc. 20, ¶ 25, No. 2:17-CR-00023-JRG (applying the career-offender enhancement under

 USSG § 4B1.1); Statement of Reasons, Doc. 29, at 1, No. 2:17-CR-00023-JRG (adopting the

 presentence investigation report without change)]. His guidelines range was 188 months to 235

 months’ imprisonment, but the Court varied downward and sentenced him to 120 months after

 weighing 18 U.S.C. § 3553(a)’s factors. [Statement of Reasons at 3; J., Doc. 28, at 2, No. 2:17-

 CR-00023-JRG]. In varying downward, the Court noted that Mr. Williams’ offense involved a

 small quantity of cocaine base, and so did the prior convictions that served as predicate offenses

 for his career-offender status. [Statement of Reasons at 3].

          Now, Mr. Williams moves the Court to vacate, set aside, or correct his sentence under

 § 2255. He argues that his counsel was ineffective, in violation of his constitutional rights, and

 that the Court’s application of § 4B1.1 to his sentence was error. The United States opposes Mr.

 Williams’ motion. Having carefully reviewed and considered Mr. Williams’ claims and the

 parties’ arguments, the Court is now prepared to rule on them.

                                          II.    STANDARD OF REVIEW

          Under § 2255, “[a] prisoner in custody under sentence of a [federal] court . . . claiming

 the right to be released . . . may move the court which imposed the sentence to vacate, set aside

 or correct the sentence.” 28 U.S.C. § 2255(a). A court must vacate and set aside a sentence if it

 concludes that “the judgment was rendered without jurisdiction, or that the sentence imposed

 was not authorized by law or otherwise open to collateral attack, or that there has been such a

 denial or infringement of the constitutional rights of the prisoner as to render the judgment

 vulnerable to collateral attack.” Id. § 2255(b). To warrant relief for a denial or infringement of




 violence or a controlled substance offense; and (3) the defendant has at least two prior felony convictions of either a
 crime of violence or a controlled substance offense.” USSG § 4B1.1(a).

                                                           2

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 2 of 9 PageID #: 33
 a constitutional right, a petitioner has to establish an “error of constitutional magnitude which

 had a substantial and injurious effect or influence on the proceedings.” Watson v. United States,

 165 F.3d 486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993)).

 To warrant relief for a non-constitutional claim, a petitioner must establish that a fundamental

 defect in the proceeding resulted in a complete miscarriage of justice or an egregious error

 that deprived him of “the rudimentary demands of fair procedure.” Reed v. Farley, 512 U.S.

 339, 354 (1994); see Grant v. United States, 72 F. 3d 503, 505–06 (6th Cir. 1996).

        In sum, “[a] prisoner seeking relief under § 2255 ‘must allege as a basis for relief: (1) an

 error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

 error of fact or law that was so fundamental as to render the entire proceeding invalid.” Pough

 v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (quotation omitted). In support of one of these

 three bases for relief, a petitioner’s allegations must consist of sufficient facts showing she is

 entitled to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972). “Generally, courts have held

 that ‘conclusory allegations alone, without supporting factual averments, are insufficient to state

 a valid claim under § 2255.’” Jefferson v. United States, 730 F.3d 537, 547 (6th Cir. 2003)

 (quotation and citation omitted). And similarly, if “the motion and the files and records of

 the case conclusively show that the prisoner is entitled to doc.no relief,” she will not receive an

 evidentiary hearing. Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003) (quoting Fontaine

 v. United States, 411 U.S. 213, 215 (1973)).

        A petitioner has the burden of proving that “an error has occurred that is sufficiently

 fundamental to come within” one of the three “narrow limits” for § 2255 relief. United States v.

 Addonizio, 442 U.S. 178, 185 (1979); see Pough, 442 F.3d at 964. The standard that governs

 collateral review under § 2255, as opposed to direct review on appeal, is significantly higher.



                                                 3

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 3 of 9 PageID #: 34
 United States v. Frady, 456 U.S. 152, 162–66 (1982); see Hampton v. United States, 191 F.3d

 695, 698 (6th Cir. 1999) (“Habeas review is an extraordinary remedy and ‘will not be allowed

 to do service for an appeal.’” (quoting Reed, 512 U.S. at 354)). This is so because “[t]he reasons

 for narrowly limiting the grounds for collateral attack on final judgments are well known and

 basic to our adversary system.” Addonizio, 442 U.S. at 184 (footnote omitted); see Custis v.

 United States, 511 U.S. 485, 497 (1994) (“‘[I]nroads on the concept of finality tend to undermine

 confidence in the integrity of our procedures’ and inevitably delay and impair the orderly

 administration of justice.” (quotation omitted)); Parke v. Raley, 506 U.S. 20, 29 (1992) (referring

 to a “presumption deeply rooted in our jurisprudence: the ‘presumption of regularity’ that attaches

 to final judgments” (quotation omitted)).

                                            III. ANALYSIS

        Mr. Williams contends that his counsel was ineffective because he allowed him to enter

 into a plea agreement that contained a waiver of his appellate rights. [Pet’r’s Mot. at 5, 15].

 According to Mr. Williams, “[p]lea waivers are not to be enforced” and “are clearly a violation

 of [his] constitutional rights.” [Id. at 15]. In response, the United States argues that case law has

 long established that a criminal defendant may waive any right in a plea agreement, including a

 constitutional right. [United States’ Resp. at 4].

        Mr. Williams also argues that the Court’s application of § 4B1.1 was “improper” because

 one of his drug-related convictions in Tennessee dates back to 1993. [Pet’r’s Mot. at 6]. In his

 view, the “[statute] of limitations . . . ran out on the violation issue” and his career-offender status

 under § 4B1.1 “should be rendered void.” [Id. at 16]. In response, the United States asserts that

 the waiver provision in Mr. Williams’ plea agreement prohibits his claim, and in the alternative,




                                                      4

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 4 of 9 PageID #: 35
 it maintains that “challenges to advisory Guidelines range calculations are not cognizable on

 collateral review.” [United States’ Resp. at 5].

        A. Ineffective Assistance of Counsel

        The Sixth Amendment states that “[i]n all criminal prosecutions, the accused shall enjoy

 the right . . . to have the Assistance of Counsel for his defence.” This right is the right not merely

 to representation but to effective representation. McMann v. Richardson, 397 U.S. 759, 771 n. 14

 (1970). When a prisoner contests his sentence by raising the specter of ineffective assistance of

 counsel, he normally can succeed only by satisfying the familiar Strickland test, a two-pronged

 test that requires a showing of deficient performance and prejudice. Strickland v. Washington,

 466 U.S. 668, 688, 694 (1984). To establish deficient performance, a petitioner must show that

 his counsel, through the prism of an objective standard of reasonableness, “made errors so serious

 that counsel was not functioning as the ‘counsel’ guaranteed” by the Sixth Amendment. Id. at

 687. And to establish prejudice, a petitioner must demonstrate that his counsel’s deficient

 performance was so serious that it deprived him of his fundamental right to due process. Id.

        A court has license to address the two prongs of the bipartite test in any order, and if a

 petitioner fails to establish either of the prongs of this test, his claim of ineffective assistance

 of counsel fails. Id. at 697. In other words, even if a particular aspect of counsel’s performance

 proves to be deficient, that deficiency “does not warrant setting aside the judgment of a criminal

 proceeding” unless it has a prejudicial effect on the judgment. Id. at 691 (citation omitted). In

 short, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v. Kentucky, 559 U.S.

 356, 371 (2010) (citations omitted); see Thelen v. United States, 131 F. App’x 61, 63 (6th Cir.

 2005) (“A deferential standard of review applies to ineffective assistance claims. A defendant

 must show that counsel’s representation was so ‘thoroughly ineffective that defeat was ‘snatched


                                                    5

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 5 of 9 PageID #: 36
 from the jaws of victory.’” (quoting West v. Seabold, 73 F.3d 81, 84 (6th Cir. 1996))); see

 also Strickland, 466 U.S. at 689 (“Judicial scrutiny of counsel’s performance must be highly

 deferential. It is all too tempting for a defendant to second-guess counsel’s assistance after

 conviction or adverse sentence, and it is all too easy for a court, examining counsel’s defense after

 it has proved unsuccessful, to conclude that a particular act or omission of counsel was

 unreasonable.” (citation omitted)).

        Mr. Williams’ claim—i.e., that his counsel was ineffective because he allowed him to

 enter into a plea agreement that contained a waiver of his appellate rights—falls well short of

 establishing deficient performance on his counsel’s part. “It is well settled that a defendant in a

 criminal case may waive ‘any right, even a constitutional right,’ by means of a plea agreement,”

 Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001) (quotation omitted), if he enters into

 the waiver provision knowingly and voluntarily, United States v. Fleming, 239 F.3d 761, 764 (6th

 Cir. 2001). Mr. Williams does not allege, let alone attempt to show, that he entered into his plea

 agreement unknowingly and involuntarily. Instead, he asserts that waiver provisions are, as a

 matter of law, categorically unconstitutional, but that assertion is simply untrue. Davila, 258 F.3d

 at 451. Besides, even if he had succeeded in demonstrating that his counsel’s performance was

 deficient, he makes no appreciable argument, or allegation, that he has suffered any kind of

 prejudice. Mr. Williams therefore fails to meet his burden of demonstrating that he suffered an

 error of constitutional magnitude entitling him to the extraordinary remedy of § 2255 relief.

        B. The Enhancement under USSG § 4B1.1

        The United States correctly argues that the waiver provision in the plea agreement—in

 which Mr. Williams agreed not to file a § 2255 motion except to pursue claims of prosecutorial

 misconduct or ineffective assistance of counsel—bars his claim that the Court wrongly applied


                                                  6

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 6 of 9 PageID #: 37
 § 4B1.1 at sentencing. See In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007) (“[A] defendant’s

 informed and voluntary waiver of the right to collaterally attack a conviction and sentence is

 enforceable.” (citations omitted)). But even if the waiver provision did not bar his claim, it

 nonetheless fails on the merits.

        “[A]n error in the application of the Sentencing Guidelines does not warrant collateral

 relief under § 2255 unless there is a complete miscarriage of justice.” Jones v. United States,

 178 F.3d 790, 796 (6th Cir. 1999) (citation omitted). To meet this “demanding standard,” Mr.

 Williams must “prove that he is either actually innocent of his crime or that a prior conviction

 used to enhance his sentence has been vacated.” Bullard v. United States, 937 F.3d 654, 658 (6th

 Cir. 2019) (quotation omitted); see Grant, 72 F.3d at 506 (stating that an error does not rise to a

 complete miscarriage of justice unless it is “positively outrageous”). Mr. Williams, however, does

 not allege—let alone attempt to show—either one.

        If anything, the fact that the Court varied downward and sentenced Mr. Williams to a

 term of imprisonment that was well below his guidelines range speaks to the reasonableness of

 his sentence, not to an error of outrageous proportions. See United States v. Peterman, 249 F.3d

 458, 462 (6th Cir. 2001) (“Courts have generally declined to collaterally review sentences that

 fall within the statutory maximum.” (citations omitted)); see also United States v. Moody, 433 F.

 App’x 785, 787 (11th Cir. 2011) (“The reasonableness of a sentence may be indicated when the

 sentence imposed was well below the statutory maximum sentence.” (citing United States v.

 Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008))), cert. denied, 557 U.S. 928 (2009); United

 States v. Foreman, 401 F. App’x 102, 104 (6th Cir. 2010) (“The sentence [the defendant] received

 was below the statutory maximum and was adequately supported by § 3553(a) factors. The




                                                 7

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 7 of 9 PageID #: 38
 sentence was substantively reasonable.” (citing United States v. Kontrol, 554 F.3d 1089, 1093

 (6th Cir. 2009))).

        Indeed, the United States acknowledges that the variance was “significant[],” [United

 States’ Resp. at 2], and in sentencing Mr. Williams to a term that was sixty-eight months below

 the bottom of his guidelines range, the Court effectively did then what Mr. Williams is asking it

 to do now: render void his prior convictions. In sum, Mr. Williams does not even come close to

 showing, under the narrow limits of collateral review, that this case constitutes one of “[t]hose

 rare instances” in which a non-constitutional error occurred “in a context that is so positively

 outrageous as to indicate a ‘complete miscarriage of justice.’” Grant, 72 F.3d at 506. He is

 therefore not entitled to relief under § 2255.

        C. Certificate of Appealability

        Lastly, the Court must determine whether to issue a certificate of appealability, which is

 necessary for Mr. Williams to appeal its ruling. 28 U.S.C. § 2253(a), (c)(1)(B). The Court may

 issue a certificate of appealability only when a petitioner “has made a substantial showing of

 the denial of a constitutional right.” Id. § 2253(c)(2). To make this showing when a court has

 rejected a petitioner’s constitutional claim on the merits, that petitioner must demonstrate that

 reasonable jurists would find the court’s assessment of those claims “debatable or wrong.” Slack

 v. McDaniel, 529 U.S. 473, 484 (2000). Having considered the merits of Mr. Williams’ claims,

 the Court does not conclude that reasonable jurists would find that its rejection of his claims is

 debatable or wrong. The Court will therefore decline to issue a certificate of appealability to Mr.

 Williams.




                                                  8

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 8 of 9 PageID #: 39
                                       IV.   CONCLUSION

        As the petitioner under § 2255, Mr. Williams fails to satisfy his burden of establishing

 that his conviction and sentence were in violation of the Constitution, or that a fundamental

 defect resulted in a complete miscarriage of justice or an egregious error. His Motion to Vacate,

 Set Aside or Correct His Sentence [Doc. 1] is therefore DENIED, and this case is hereby

 DISMISSED with prejudice. The Court will enter an order consistent with this opinion.

        ENTER:


                                                     s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                9

Case 2:18-cv-00053-JRG-CRW Document 8 Filed 04/28/21 Page 9 of 9 PageID #: 40
